Name: (2014/190/EU): Commission Implementing Decision of 3 April 2014 setting out the annual breakdown by Member State of global resources for the European Regional Development Fund, the European Social Fund and the Cohesion Fund under the Investment for growth and jobs goal and the European territorial cooperation goal, the annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative together with the list of eligible regions, and the amounts to be transferred from each Member State's Cohesion Fund and Structural Funds allocations to the Connecting Europe Facility and to aid for the most deprived for the period 2014-2020 (notified under document number C(2014) 2082)
 Type: Decision_IMPL
 Subject Matter: EU finance;  employment;  economic policy;  social affairs;  cooperation policy;  regions and regional policy
 Date Published: 2014-04-08

 8.4.2014 EN Official Journal of the European Union L 104/13 COMMISSION IMPLEMENTING DECISION of 3 April 2014 setting out the annual breakdown by Member State of global resources for the European Regional Development Fund, the European Social Fund and the Cohesion Fund under the Investment for growth and jobs goal and the European territorial cooperation goal, the annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative together with the list of eligible regions, and the amounts to be transferred from each Member State's Cohesion Fund and Structural Funds allocations to the Connecting Europe Facility and to aid for the most deprived for the period 2014-2020 (notified under document number C(2014) 2082) (2014/190/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (1), and in particular Article 91(2) and Article 92(6) and (7) thereof, Whereas: (1) In order to set out an appropriate financial framework for the Funds, pursuant to Article 91(2) of Regulation (EU) No 1303/2013, it is necessary to set out the annual breakdown by Member State of global resources allocated under the Investment for growth and jobs goal and the European territorial cooperation goal, and the annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative as referred to in Article 16 of Regulation (EU) No 1304/2013 of the European Parliament and of the Council (2). (2) Pursuant to Article 91(2) of Regulation (EU) No 1303/2013, this Decision should set out the list of eligible regions for the Youth Employment Initiative. (3) It is necessary to set out the annual breakdown by Member State of specific resources allocated according to the different categories of regions as specified in the Investment for growth and jobs goal, including the additional allocation for the years 2014 and 2015 in favour of Cyprus, in accordance with Article 92(2) of the above Regulation. (4) It is necessary to set out the annual breakdown by Member State of specific resources for the Cohesion Fund, reduced by the amounts to be transferred by Member States to the Connecting Europe Facility in accordance with Article 92(6) of the above Regulation. (5) It is necessary to set out the annual breakdown of specific resources in favour of outermost regions in France, Spain and Portugal, and regions in Finland and Sweden fulfilling the criteria laid down in Article 2 of Protocol No 6 to the 1994 Act of Accession. (6) It is necessary to set out the annual breakdown of specific resources allocated under the Youth Employment Initiative. (7) It is necessary to set out the amount to be transferred from each Member State's Cohesion Fund Allocation to the Connecting Europe Facility established by Regulation (EU) No 1316/2013 of the European Parliament and of the Council (3). (8) It is necessary to set out the amount to be transferred from payments made under the Investment for growth and jobs goal to aid for the most deprived. This transfer is based on the allocation for the Fund for European Aid to the Most Deprived (4). (9) It is necessary to set out the annual breakdown of specific resources for innovative actions under direct or indirect management by the Commission in the area of sustainable urban development. (10) It is necessary to set out the annual breakdown by Member State of global resources for the European territorial cooperation goal and of specific resources for the three components thereof in accordance with Article 4(1) of Regulation (EU) No 1299/2013 of the European Parliament and of the Council (5). (11) For reasons of transparency, global breakdowns should be given in 2011 prices. (12) For reasons of programming by the Member States, the specific annual breakdowns should be given in current prices to reflect the indexation of 2 % per year in accordance with Article 91(1) of Regulation (EU) No 1303/2013 and to set out the resources effectively available after deducting the support to the Connecting Europe Facility, the aid for the most deprived, the technical assistance at the initiative of the Commission and the allocation for innovative actions under direct or indirect management by the Commission in the area of sustainable urban development, HAS ADOPTED THIS DECISION: Article 1 The annual breakdown of global resources by Member State under the Investment for growth and jobs goal shall be as set out in Annex I. Article 2 The annual breakdown of global resources by Member State under the European territorial cooperation goal shall be as set out in Annex II. Article 3 The annual breakdown of resources by Member State from the specific allocation for the Youth Employment Initiative shall be as set out in Annex III. Article 4 The regions eligible for funding under the Youth Employment Initiative shall be those listed in Annex IV. Article 5 The annual breakdown by Member State of global resources allocated to less developed regions under the Investment for growth and jobs goal and available for programming shall be as set out in Annex V. Article 6 The annual breakdown by Member State of global resources allocated to transition regions under the Investment for growth and jobs goal and available for programming shall be as set out in Annex VI. Article 7 The annual breakdown by Member State of global resources allocated to more developed regions under the Investment for growth and jobs goal and available for programming shall be as set out in Annex VII. Article 8 The annual breakdown by Member State of global resources allocated to the Cohesion Fund under the Investment for growth and jobs goal and available for programming shall be as set out in Annex VIII. Article 9 The annual breakdown by Member State of global resources allocated to additional funding for the outermost regions and the NUTS 2 regions fulfilling the criteria laid down in Article 2 of Protocol 6 to the 1994 Act of Accession under the Investment for growth and jobs goal and available for programming shall be as set out in Annex IX. Article 10 The annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative and available for programming shall be as set out in Annex X. Article 11 The annual breakdown of the amounts to be transferred from each Member State's Cohesion Fund allocation to the Connecting Europe Facility shall be as set out in Annex XI. Article 12 The annual breakdown of the amounts to be transferred from each Member State's global allocation under the Investment for growth and jobs goal to aid for the most deprived shall be as set out in Annex XII. Article 13 The annual breakdown of resources for the innovative actions under direct or indirect management by the Commission in the area of sustainable urban development shall be as set out in Annex XIII. Article 14 The annual breakdown by Member State of global resources allocated under the cross-border cooperation component of the European territorial cooperation goal and available for programming shall be as set out in Annex XIV. Article 15 The annual breakdown by Member State of global resources allocated under the transnational cooperation component of the European territorial cooperation goal and available for programming shall be as set out in Annex XV. Article 16 The annual breakdown of global resources allocated under the interregional cooperation component of the European territorial cooperation goal and available for programming shall be as set out in Annex XVI. Article 17 This Decision is addressed to the Member States. Done at Brussels, 3 April 2014. For the Commission Johannes HAHN Member of the Commission (1) OJ L 347, 20.12.2013, p. 320. (2) Regulation (EU) No 1304/2013 of the European Parliament and of the Council of 17 December 2013 on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (OJ L 347, 20.12.2013, p. 470). (3) Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (OJ L 348, 20.12.2013, p. 129). (4) Regulation (EU) No 223/2014 of the European Parliament and of the Council of 11 March 2014 on the Fund for European Aid to the Most Deprived (OJ L 72, 12.3.2014, p. 1). (5) Regulation (EU) No 1299/2013 of the European Parliament and of the Council of 17 December 2013 on specific provisions for the support from the European Regional Development Fund to the European territorial cooperation goal (OJ L 347, 20.12.2013, p. 259). ANNEX I GLOBAL RESOURCES BY MEMBER STATE UNDER THE INVESTMENT FOR GROWTH AND JOBS GOAL (1) EUR, 2011 prices 2014 2015 2016 2017 2018 2019 2020 Total BE 261 378 854 261 378 854 261 378 854 261 378 854 261 378 854 261 378 854 261 378 854 1 829 651 978 BG 912 762 146 947 228 200 1 014 366 429 1 007 708 820 1 026 095 991 1 042 512 985 1 056 852 478 7 007 527 049 CZ 2 851 489 616 2 870 654 228 2 972 186 108 2 898 109 985 2 898 109 985 2 898 109 985 2 898 109 985 20 286 769 892 DK 42 089 254 42 089 254 42 089 253 42 089 253 42 089 253 42 089 253 42 089 253 294 624 773 DE 2 337 022 885 2 337 022 886 2 337 022 886 2 337 022 887 2 337 022 887 2 337 022 887 2 337 022 887 16 359 160 205 EE 433 537 403 449 274 687 477 288 395 475 072 039 485 308 474 495 303 575 505 033 588 3 320 818 161 IE 124 110 169 124 110 169 124 110 168 124 110 168 124 110 168 124 110 168 124 110 168 868 771 178 EL 2 010 040 733 2 019 992 868 2 072 718 115 2 034 250 571 2 034 250 571 2 034 250 571 2 034 250 571 14 239 754 000 ES 3 510 544 367 3 510 544 367 3 510 544 366 3 510 544 365 3 510 544 365 3 510 544 365 3 510 544 365 24 573 810 560 FR 1 904 468 486 1 904 468 486 1 904 468 486 1 904 468 487 1 904 468 487 1 904 468 487 1 904 468 487 13 331 279 406 HR 949 391 909 1 085 502 792 1 151 664 937 1 143 131 912 1 166 371 618 1 190 350 242 1 214 578 925 7 900 992 335 IT 4 048 995 922 4 048 995 922 4 048 995 920 4 048 995 920 4 048 995 920 4 048 995 920 4 048 995 920 28 342 971 444 CY 90 820 315 80 630 167 74 050 504 62 816 061 61 294 653 59 773 245 57 871 485 487 256 430 LV 541 715 222 560 523 015 597 833 612 594 548 714 607 178 912 619 783 233 632 349 365 4 153 932 073 LT 834 050 133 860 933 351 915 187 536 907 522 575 923 519 831 938 945 581 953 761 971 6 333 920 978 LU 5 540 997 5 540 997 5 540 997 5 540 997 5 540 997 5 540 997 5 540 997 38 786 979 HU 2 779 353 657 2 816 939 222 2 936 542 585 2 876 670 184 2 895 273 472 2 921 232 173 2 954 735 042 20 180 746 335 MT 93 933 717 94 600 435 98 132 633 95 555 596 95 555 596 95 555 596 95 555 596 668 889 169 NL 129 736 302 129 736 302 129 736 302 129 736 302 129 736 302 129 736 302 129 736 302 908 154 114 AT 126 908 831 126 908 830 126 908 830 126 908 830 126 908 830 126 908 830 126 908 830 888 361 811 PL 9 235 708 019 9 641 873 437 10 357 214 526 10 361 961 089 10 626 661 156 10 876 066 847 11 108 766 572 72 208 251 646 PT 2 763 230 589 2 771 993 145 2 818 416 136 2 784 546 623 2 784 546 623 2 784 546 623 2 784 546 623 19 491 826 362 RO 2 678 849 819 2 830 059 481 3 083 034 088 3 093 864 383 3 177 357 712 3 251 023 808 3 314 210 156 21 428 399 447 SI 398 448 372 401 189 965 415 714 605 405 117 648 405 117 648 405 117 648 405 117 648 2 835 823 534 SK 1 674 054 231 1 735 678 794 1 850 512 640 1 845 096 181 1 891 897 721 1 941 890 825 1 950 418 815 12 889 549 207 FI 169 019 185 169 019 185 169 019 185 169 019 185 169 019 185 169 019 185 169 019 185 1 183 134 295 SE 219 997 568 219 997 568 219 997 568 219 997 568 219 997 568 219 997 568 219 997 568 1 539 982 976 UK 1 372 041 296 1 372 041 296 1 372 041 296 1 372 041 296 1 372 041 296 1 372 041 296 1 372 041 296 9 604 289 072 Total 42 499 239 997 43 418 927 903 45 086 716 960 44 837 826 493 45 330 394 075 45 806 317 049 46 218 012 932 313 197 435 409 (1) In addition to the amounts set out in Articles 91 and 92 of Regulation (EU) No 1303/2013, Cyprus shall benefit from an additional allocation of EUR 94,2 million in 2014 and 92,4 million in 2015 to be added to its Structural Funds allocation. ANNEX II GLOBAL RESOURCES BY MEMBER STATE FOR EUROPEAN TERRITORIAL COOPERATION EUR, 2011 prices 2014 2015 2016 2017 2018 2019 2020 Total BE 12 344 048 17 670 573 24 739 899 44 070 834 44 070 834 44 070 834 44 070 834 231 037 856 BG 7 768 204 11 120 225 15 569 006 27 734 109 27 734 109 27 734 109 27 734 109 145 393 871 CZ 15 931 824 22 806 495 31 930 508 56 879 946 56 879 946 56 879 946 56 879 946 298 188 611 DK 10 640 814 15 232 385 21 326 285 37 989 935 37 989 935 37 989 935 37 989 935 199 159 224 DE 45 280 810 64 819 722 90 751 637 161 661 948 161 661 948 161 661 948 161 661 948 847 499 961 EE 2 598 963 3 720 427 5 208 828 9 278 832 9 278 832 9 278 832 9 278 832 48 643 546 IE 7 915 956 11 331 736 15 865 137 28 261 629 28 261 629 28 261 629 28 261 629 148 159 345 EL 10 864 605 15 552 740 21 774 801 38 788 907 38 788 907 38 788 907 38 788 907 203 347 774 ES 28 965 526 41 464 305 58 052 601 103 412 972 103 412 972 103 412 972 103 412 972 542 134 320 FR 51 094 488 73 142 032 102 403 386 182 417 988 182 417 988 182 417 988 182 417 988 956 311 858 HR 6 852 729 9 809 717 13 734 212 24 465 669 24 465 669 24 465 669 24 465 669 128 259 334 IT 53 319 438 76 327 061 106 862 627 190 361 531 190 361 531 190 361 531 190 361 531 997 955 250 CY 1 535 466 2 198 027 3 077 374 5 481 931 5 481 931 5 481 931 5 481 931 28 738 591 LV 4 390 272 6 284 698 8 798 968 15 674 188 15 674 188 15 674 188 15 674 188 82 170 690 LT 5 334 218 7 635 964 10 690 821 19 044 273 19 044 273 19 044 273 19 044 273 99 838 095 LU 946 393 1 354 768 1 896 756 3 378 817 3 378 817 3 378 817 3 378 817 17 713 185 HU 16 969 487 24 291 912 34 010 186 60 584 614 60 584 614 60 584 614 60 584 614 317 610 041 MT 797 794 1 142 046 1 598 935 2 848 289 2 848 289 2 848 289 2 848 289 14 931 931 NL 18 277 388 26 164 179 36 631 476 65 254 094 65 254 094 65 254 094 65 254 094 342 089 419 AT 12 068 424 17 276 012 24 187 495 43 086 799 43 086 799 43 086 799 43 086 799 225 879 127 PL 32 857 257 47 035 337 65 852 394 117 307 266 117 307 266 117 307 266 117 307 266 614 974 052 PT 5 743 913 8 222 442 11 511 929 20 506 967 20 506 967 20 506 967 20 506 967 107 506 152 RO 21 232 900 30 395 005 42 554 895 75 805 874 75 805 874 75 805 874 75 805 874 397 406 296 SI 2 949 658 4 222 452 5 911 695 10 530 898 10 530 898 10 530 898 10 530 898 55 207 397 SK 10 476 837 14 997 647 20 997 636 37 404 489 37 404 489 37 404 489 37 404 489 196 090 076 FI 7 567 969 10 833 589 15 167 699 27 019 235 27 019 235 27 019 235 27 019 235 141 646 197 SE 16 053 443 22 980 591 32 174 257 57 314 152 57 314 152 57 314 152 57 314 152 300 464 899 UK 40 600 579 58 119 943 81 371 534 144 952 544 144 952 544 144 952 544 144 952 544 759 902 232 Interregional cooperation 26 714 345 38 241 727 53 540 792 95 375 784 95 375 784 95 375 784 95 375 784 500 000 000 Total 478 093 748 684 393 757 958 193 769 1 706 894 514 1 706 894 514 1 706 894 514 1 706 894 514 8 948 259 330 ANNEX III Youth Employment Initiative Annual breakdown of the special allocation EUR, 2011 prices 2014 2015 Total BE 22 464 896 17 179 038 39 643 934 BG 29 216 622 22 342 123 51 558 745 CZ 7 199 758 5 505 697 12 705 455 IE 36 075 815 27 587 388 63 663 203 EL 90 800 184 69 435 434 160 235 618 ES 499 481 827 381 956 689 881 438 516 FR 164 197 762 125 562 994 289 760 756 HR 35 033 821 26 790 569 61 824 390 IT 300 437 373 229 746 226 530 183 599 CY 6 126 207 4 684 747 10 810 954 LV 15 358 075 11 744 410 27 102 485 LT 16 825 553 12 866 600 29 692 153 HU 26 345 509 20 146 566 46 492 075 PL 133 639 212 102 194 692 235 833 904 PT 85 111 913 65 085 581 150 197 494 RO 56 112 815 42 909 800 99 022 615 SI 4 876 537 3 729 117 8 605 654 SK 38 209 190 29 218 793 67 427 983 SE 23 379 703 17 878 597 41 258 300 UK 109 107 228 83 434 939 192 542 167 Total 1 700 000 000 1 300 000 000 3 000 000 000 ANNEX IV YOUTH EMPLOYMENT INITIATIVE LIST OF ELIGIBLE REGIONS BE32 Prov. Hainaut BE33 Prov. LiÃ ¨ge BE10 RÃ ©gion de Bruxelles-Capitale/Brussels Hoofdstedelijk Gewest BG32 Severen tsentralen BG33 Severoiztochen BG31 Severozapaden BG34 Yugoiztochen BG42 Yuzhen tsentralen CZ04 SeverozÃ ¡pad IE01 Border, Midland and Western IE02 Southern and Eastern EL11 Anatoliki Makedonia, Thraki EL30 Attiki EL23 Dytiki Ellada EL13 Dytiki Makedonia EL21 Ipeiros EL12 Kentriki Makedonia EL43 Kriti EL42 Notio Aigaio EL25 Peloponnisos EL24 Sterea Ellada EL14 Thessalia EL41 Voreio Aigaio ES61 AndalucÃ ­a ES24 AragÃ ³n ES70 Canarias ES13 Cantabria ES41 Castilla y LeÃ ³n ES42 Castilla-La Mancha ES51 CataluÃ ±a ES63 Ciudad AutÃ ³noma de Ceuta ES64 Ciudad AutÃ ³noma de Melilla ES30 Comunidad de Madrid ES22 Comunidad Foral de Navarra ES52 Comunidad Valenciana ES43 Extremadura ES11 Galicia ES53 Illes Balears ES23 La Rioja ES21 PaÃ ­s Vasco ES12 Principado de Asturias ES62 RegiÃ ³n de Murcia FR61 Aquitaine FR72 Auvergne FR24 Centre FR21 Champagne-Ardenne FR91 Guadeloupe FR93 Guyane FR23 Haute-Normandie FR81 Languedoc-Roussillon FR92 Martinique FR30 Nord  Pas-de-Calais FR22 Picardie FR94 RÃ ©union FR-- Mayotte HR03 Jadranska Hrvatska HR04 Kontinentalna Hrvatska ITF1 Abruzzo ITF5 Basilicata ITF6 Calabria ITF3 Campania ITH5 Emilia-Romagna ITH4 Friuli-Venezia Giulia ITI4 Lazio ITC3 Liguria ITC4 Lombardia ITI3 Marche ITF2 Molise ITC1 Piemonte ITF4 Puglia ITG2 Sardegna ITG1 Sicilia ITI1 Toscana ITI2 Umbria ITC2 Valle d'Aosta/VallÃ ©e d'Aoste CY00 KÃ ½pros LV00 Latvija LT00 Lietuva HU33 DÃ ©l-AlfÃ ¶ld HU23 DÃ ©l-DunÃ ¡ntÃ ºl HU32 Ã szak-AlfÃ ¶ld HU31 Ã szak-MagyarorszÃ ¡g PL51 DolnoÃ lÃ skie PL61 Kujawsko-Pomorskie PL11 Ã Ã ³dzkie PL31 Lubelskie PL43 Lubuskie PL21 MaÃ opolskie PL32 Podkarpackie PL33 Ã wiÃtokrzyskie PL62 WarmiÃ sko-Mazurskie PL42 Zachodniopomorskie PT18 Alentejo PT15 Algarve PT16 Centro (PT) PT17 Lisboa PT11 Norte PT30 RegiÃ £o AutÃ ³noma da Madeira PT20 RegiÃ £o AutÃ ³noma dos AÃ §ores RO12 Centru RO31 Sud  Muntenia RO22 Sud-Est SI01 Vzhodna Slovenija SK03 StrednÃ © Slovensko SK04 VÃ ½chodnÃ © Slovensko SK02 ZÃ ¡padnÃ © Slovensko SE32 Mellersta Norrland SE31 Norra Mellansverige SE22 Sydsverige UKI1 Inner London UKD7 Merseyside UKM3 South Western Scotland UKC1 Tees Valley and Durham UKG3 West Midlands ANNEX V LESS DEVELOPED REGIONS EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BG 633 107 036 665 535 598 701 031 972 730 183 864 758 809 778 786 756 984 813 870 156 5 089 295 388 CZ 2 055 579 259 2 096 732 366 2 138 703 523 2 181 505 936 2 225 163 656 2 269 693 644 2 315 110 737 15 282 489 121 EE 307 309 007 322 408 574 336 661 411 351 209 670 366 039 479 381 134 351 396 475 911 2 461 238 403 EL 946 139 585 965 081 911 984 400 726 1 004 102 073 1 024 197 101 1 044 693 611 1 065 598 408 7 034 213 415 ES 274 447 229 279 941 827 285 545 634 291 260 403 297 089 368 303 034 793 309 098 650 2 040 417 904 FR 458 367 330 467 544 252 476 903 556 486 448 164 496 183 491 506 113 321 516 240 941 3 407 801 055 HR 670 382 372 775 939 696 809 636 630 842 012 299 876 574 176 912 755 989 950 231 499 5 837 532 661 IT 3 002 773 680 3 062 891 023 3 124 203 241 3 186 729 537 3 250 505 253 3 315 555 164 3 381 900 862 22 324 558 760 LV 378 783 956 396 914 108 416 196 653 433 973 068 452 283 532 471 132 651 490 523 912 3 039 807 880 LT 582 500 351 608 972 357 636 611 771 661 702 936 687 136 966 712 879 268 738 892 222 4 628 695 871 HU 1 975 765 543 2 029 071 762 2 085 760 394 2 136 002 392 2 192 924 551 2 256 984 865 2 328 707 669 15 005 217 176 PL 6 227 440 517 6 592 819 519 6 973 798 076 7 321 390 124 7 669 566 356 8 016 859 544 8 361 727 625 51 163 601 761 PT 2 242 374 103 2 287 267 253 2 333 052 752 2 379 744 976 2 427 370 232 2 475 947 017 2 525 491 493 16 671 247 826 RO 1 787 364 135 1 916 453 789 2 057 935 244 2 168 251 033 2 275 226 299 2 377 982 008 2 475 632 825 15 058 845 333 SI 169 479 826 172 872 874 176 333 368 179 862 391 183 461 933 187 133 393 190 877 991 1 260 021 776 SK 1 177 223 569 1 235 904 150 1 295 365 024 1 353 998 647 1 416 762 246 1 483 975 692 1 520 432 158 9 483 661 486 UK 320 548 422 326 965 858 333 510 861 340 185 493 346 993 502 353 937 533 361 019 901 2 383 161 570 EU28 23 209 585 920 24 203 316 917 25 165 650 836 26 048 563 006 26 946 287 919 27 856 569 828 28 741 832 960 182 171 807 386 ANNEX VI TRANSITION REGIONS EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 139 843 427 142 643 221 145 498 658 148 410 629 151 380 786 154 410 285 157 500 125 1 039 687 131 DK 9 604 017 9 796 294 9 992 391 10 192 372 10 396 351 10 604 403 10 816 601 71 402 429 DE 1 314 315 435 1 340 628 367 1 367 464 345 1 394 831 802 1 422 746 136 1 451 218 188 1 480 257 439 9 771 461 712 EL 310 185 498 316 395 613 322 729 156 329 188 111 335 776 130 342 495 772 349 349 270 2 306 119 550 ES 1 802 304 820 1 838 388 039 1 875 188 441 1 912 717 548 1 950 996 576 1 990 040 392 2 029 861 960 13 399 497 776 FR 572 094 366 583 548 204 595 229 675 607 142 425 619 293 217 631 686 770 644 327 187 4 253 321 844 IT 148 222 763 151 190 273 154 216 762 157 303 182 160 451 275 163 662 266 166 937 219 1 101 983 740 MT 65 940 970 67 261 131 68 607 532 69 980 598 71 381 101 72 809 585 74 266 528 490 247 445 AT 9 725 216 9 919 919 10 118 493 10 320 999 10 527 553 10 738 231 10 953 108 72 303 519 PT 34 646 906 35 340 550 36 047 980 36 769 421 37 505 279 38 255 838 39 021 350 257 587 324 UK 352 059 899 359 108 201 366 296 611 373 627 391 381 104 661 388 731 324 396 509 923 2 617 438 010 EU28 4 758 943 317 4 854 219 812 4 951 390 044 5 050 484 478 5 151 559 065 5 254 653 054 5 359 800 710 35 381 050 480 ANNEX VII MORE DEVELOPED REGIONS EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 126 249 347 128 776 975 131 354 837 133 983 737 136 665 167 139 400 171 142 189 652 938 619 886 CZ 11 863 892 12 101 409 12 343 648 12 590 685 12 842 657 13 099 665 13 361 792 88 203 748 DK 34 312 691 34 999 645 35 700 254 36 414 737 37 143 497 37 886 818 38 644 946 255 102 588 DE 1 143 027 472 1 165 911 174 1 189 249 756 1 213 050 557 1 237 326 959 1 262 088 394 1 287 343 110 8 497 997 422 IE 128 001 120 130 563 786 133 177 385 135 842 737 138 561 348 141 334 276 144 162 438 951 643 090 EL 340 050 187 346 858 212 353 801 549 360 882 370 368 104 685 375 471 296 382 984 650 2 528 152 949 ES 1 489 566 360 1 519 388 368 1 549 803 112 1 580 820 118 1 612 456 915 1 644 725 794 1 677 637 467 11 074 398 134 FR 853 913 028 871 009 126 888 444 992 906 226 067 924 362 445 942 861 169 961 728 366 6 348 545 193 IT 1 034 642 477 1 055 356 644 1 076 482 520 1 098 026 722 1 120 001 427 1 142 415 171 1 165 275 395 7 692 200 356 CY 29 834 028 30 431 320 31 040 483 31 661 711 32 295 353 32 941 654 33 600 830 221 805 379 CY (additional allocation) 99 965 794 100 016 732 199 982 526 LU 5 320 829 5 427 364 5 536 015 5 646 815 5 759 830 5 875 102 5 992 671 39 558 626 HU 62 362 887 63 613 985 64 890 344 66 190 566 67 517 780 68 872 541 70 255 336 463 703 439 NL 136 474 196 139 206 443 141 993 002 144 834 749 147 733 280 150 689 723 153 705 063 1 014 636 456 AT 121 868 086 124 307 950 126 796 311 129 333 944 131 922 288 134 562 344 137 254 990 906 045 913 PL 301 362 222 307 499 247 313 754 629 320 112 440 326 590 984 333 192 864 339 920 326 2 242 432 712 PT 171 563 216 174 997 974 178 501 004 182 073 410 185 717 200 189 433 791 193 224 421 1 275 511 016 RO 59 149 276 60 422 343 61 721 122 63 011 662 64 320 717 65 649 018 66 997 146 441 271 284 SI 113 965 963 116 247 604 118 574 596 120 947 673 123 368 169 125 837 025 128 355 063 847 296 093 SK 5 946 274 6 066 389 6 188 821 6 313 575 6 440 854 6 570 710 6 702 353 44 228 976 FI 134 387 672 137 078 197 139 822 197 142 620 533 145 474 786 148 386 065 151 355 338 999 124 788 SE 203 429 558 207 502 274 211 655 946 215 891 880 220 212 459 224 619 362 229 114 055 1 512 425 534 UK 775 771 218 791 302 294 807 142 102 823 295 628 839 771 946 856 577 455 873 717 757 5 767 578 400 EU28 7 383 027 793 7 529 085 455 7 577 974 625 7 729 772 316 7 884 590 746 8 042 490 408 8 203 523 165 54 350 464 508 ANNEX VIII COHESION FUND EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BG 282 457 774 297 696 283 314 223 331 327 476 772 339 922 930 352 709 644 363 820 410 2 278 307 144 CZ 835 710 590 856 022 660 876 417 385 895 408 841 913 115 268 932 834 732 949 416 246 6 258 925 722 EE 133 273 475 140 305 354 146 966 434 153 479 713 159 838 549 166 605 941 172 852 416 1 073 321 882 EL 433 982 385 444 530 393 455 121 321 464 983 536 474 178 437 484 418 706 493 029 443 3 250 244 221 HR 293 229 673 339 412 563 355 227 649 369 817 264 384 676 335 400 937 858 416 244 629 2 559 545 971 CY 57 156 764 48 473 084 39 315 087 32 537 256 31 698 643 30 869 169 29 491 699 269 541 702 LV 167 454 594 175 995 293 185 012 112 193 047 173 200 965 711 209 486 800 217 453 012 1 349 414 695 LT 256 626 748 s269 141 984 282 127 550 293 504 407 304 502 755 316 195 728 326 818 454 2 048 917 626 HU 786 549 322 811 496 495 837 669 772 859 444 254 882 480 075 910 148 899 937 638 195 6 025 427 012 MT 29 073 581 29 780 219 30 489 732 31 150 428 31 766 417 32 452 438 33 029 294 217 742 109 PL 2 821 981 272 2 992 646 539 3 169 935 136 3 327 311 773 3 479 057 782 3 636 923 062 3 780 133 478 23 207 989 042 PT 382 108 422 391 395 624 400 720 618 409 404 001 417 499 836 426 516 083 434 097 580 2 861 742 164 RO 825 196 830 884 842 501 949 836 093 999 902 570 1 046 786 040 1 093 828 558 1 134 604 385 6 934 996 977 SI 119 552 544 122 458 287 125 375 853 128 092 675 130 625 667 133 446 635 135 818 702 895 370 363 SK 514 950 725 542 350 982 570 045 939 596 338 413 623 327 518 653 372 363 667 865 487 4 168 251 427 EU28 7 939 304 699 8 346 548 261 8 738 484 012 9 081 899 076 9 420 441 963 9 780 746 616 10 092 313 430 63 399 738 057 ANNEX IX OUTERMOST AND NORTHERN SPARSELY POPULATED REGIONS EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total ES 65 119 389 66 423 091 67 752 708 69 108 658 70 491 705 71 902 384 73 341 166 484 139 101 FR 59 632 621 60 826 476 62 044 064 63 285 766 64 552 281 65 844 100 67 161 654 443 346 962 PT 15 559 845 15 871 355 16 189 058 16 513 054 16 843 524 17 180 596 17 524 383 115 681 815 FI 41 068 819 41 891 023 42 729 572 43 584 729 44 456 975 45 346 646 46 254 043 305 331 807 SE 27 832 202 28 389 407 28 957 689 29 537 226 30 128 343 30 731 272 31 346 211 206 922 350 EU28 209 212 876 213 401 352 217 673 091 222 029 433 226 472 828 231 004 998 235 627 457 1 555 422 035 ANNEX X YOUTH EMPLOYMENT INITIATIVE  SPECIAL ALLOCATION EUR, current prices 2014 2015 Total BE 23 839 927 18 595 143 42 435 070 BG 31 004 913 24 183 832 55 188 745 CZ 7 640 441 5 959 543 13 599 984 IE 38 283 943 29 861 476 68 145 419 EL 96 357 882 75 159 147 171 517 029 ES 530 054 111 413 442 204 943 496 315 FR 174 247 979 135 913 423 310 161 402 HR 37 178 171 28 998 973 66 177 144 IT 318 826 544 248 684 704 567 511 248 CY 6 501 180 5 070 921 11 572 101 LV 16 298 112 12 712 527 29 010 639 LT 17 855 411 13 927 222 31 782 633 HU 27 958 065 21 807 291 49 765 356 PL 141 819 001 110 618 821 252 437 822 PT 90 321 443 70 450 726 160 772 169 RO 59 547 368 46 446 947 105 994 315 SI 5 175 020 4 036 516 9 211 536 SK 40 547 898 31 627 361 72 175 259 SE 24 810 728 19 352 368 44 163 096 UK 115 785 463 90 312 661 206 098 124 EU28 1 804 053 600 1 407 161 806 3 211 215 406 ANNEX XI AMOUNTS TRANSFERRED FROM THE COHESION FUND ALLOCATIONS TO THE CONNECTING EUROPE FACILITY EUR, 2011 prices 2014 2015 2016 2017 2018 2019 2020 Total BG 32 791 216 40 028 814 77 375 649 51 015 116 51 992 778 52 336 240 53 709 790 359 249 603 CZ 100 483 893 116 312 965 214 868 820 139 488 935 139 665 187 138 417 148 140 159 665 989 396 613 EE 15 485 089 18 868 114 36 279 755 23 909 438 24 448 043 24 721 549 25 517 719 169 229 707 EL 52 181 030 60 401 027 111 580 832 72 436 249 72 527 777 71 879 673 72 784 558 513 791 146 HR 32 622 228 45 818 875 87 244 081 57 611 019 58 838 018 59 492 505 61 449 030 403 075 756 CY 8 017 347 6 937 543 9 562 851 5 068 732 4 848 454 4 580 471 4 353 777 43 369 175 LV 19 450 890 23 654 430 45 650 289 30 073 351 30 738 631 31 084 354 32 101 980 212 753 925 LT 29 944 881 36 234 602 69 517 608 45 722 820 46 575 099 46 918 183 48 247 294 323 160 487 HU 93 609 146 109 882 364 205 817 862 133 886 285 134 979 393 135 050 948 138 420 904 951 646 902 MT 3 495 740 4 046 418 7 475 083 4 852 688 4 858 820 4 815 402 4 876 022 34 420 173 PL 324 426 623 401 138 681 783 018 706 518 336 602 532 137 916 539 658 846 558 050 530 3 656 767 904 PT 45 943 826 53 181 286 98 243 563 63 777 936 63 858 523 63 287 888 64 084 611 452 377 633 RO 93 792 333 118 302 338 234 355 026 155 767 218 160 110 747 162 305 951 167 498 471 1 092 132 084 SI 14 374 719 16 639 146 30 738 050 19 954 584 19 979 798 19 801 259 20 050 535 141 538 091 SK 59 681 039 72 853 397 140 771 825 92 899 027 95 340 816 96 949 583 98 595 114 657 090 801 Total 926 300 000 1 124 300 000 2 152 500 000 1 414 800 000 1 440 900 000 1 451 300 000 1 489 900 000 10 000 000 000 AMOUNTS TRANSFERRED FROM THE COHESION FUND ALLOCATIONS TO THE CONNECTING EUROPE FACILITY EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BG 34 798 301 43 328 476 85 428 969 57 451 306 59 723 359 61 320 247 64 188 171 406 238 829 CZ 106 634 311 125 900 894 237 232 539 157 087 197 160 431 399 162 177 750 167 503 774 1 116 967 864 EE 16 432 900 20 423 453 40 055 781 26 925 911 28 083 117 28 965 235 30 496 036 191 382 433 EL 55 374 926 65 380 014 123 194 255 81 574 981 83 311 618 84 218 493 86 984 284 580 038 571 HR 34 618 969 49 595 824 96 324 515 64 879 365 67 586 388 69 704 952 73 437 279 456 147 292 CY 8 508 073 7 509 420 10 558 160 5 708 215 5 569 350 5 366 752 5 203 167 48 423 137 LV 20 641 440 25 604 316 50 401 608 33 867 478 35 309 025 36 420 275 38 364 838 240 608 980 LT 31 777 747 39 221 499 76 753 056 51 491 322 53 500 149 54 972 129 57 659 983 365 375 885 HU 99 338 775 118 940 205 227 239 550 150 777 703 155 048 894 158 233 710 165 425 794 1 075 004 631 MT 3 709 707 4 379 973 8 253 096 5 464 915 5 581 257 5 642 011 5 827 298 38 858 257 PL 344 284 128 434 205 409 864 515 922 583 731 202 611 259 197 632 296 349 666 922 041 4 137 214 248 PT 48 755 956 57 565 134 108 468 832 71 824 315 73 353 370 74 151 848 76 587 042 510 706 497 RO 99 533 174 128 054 255 258 746 885 175 419 187 183 916 920 190 167 290 200 176 178 1 236 013 889 SI 15 254 567 18 010 747 33 937 291 22 472 103 22 950 508 23 200 331 23 962 245 159 787 792 SK 63 333 996 78 858 860 155 423 470 104 619 393 109 516 629 113 591 888 117 830 288 743 174 524 Total 982 996 970 1 216 978 479 2 376 533 929 1 593 294 593 1 655 141 180 1 700 429 260 1 780 568 418 11 305 942 829 ANNEX XII AMOUNTS TRANSFERRED FROM THE INVESTMENT FOR GROWTH AND JOBS GOAL TO AID FOR THE MOST DEPRIVED EUR, 2011 prices 2014 2015 2016 2017 2018 2019 2020 Total BE 9 390 008 9 390 008 9 390 008 9 390 008 9 390 008 9 390 008 9 390 007 65 730 055 BG 13 332 377 13 332 377 13 332 377 13 332 377 13 332 377 13 332 377 13 332 379 93 326 641 CZ 2 967 529 2 967 529 2 967 529 2 967 529 2 967 529 2 967 529 2 967 528 20 772 702 DK 501 756 501 756 501 756 501 756 501 756 501 756 501 756 3 512 292 DE 10 035 123 10 035 123 10 035 123 10 035 123 10 035 123 10 035 123 10 035 123 70 245 861 EE 1 017 848 1 017 848 1 017 848 1 017 848 1 017 848 1 017 848 1 017 846 7 124 934 IE 2 895 849 2 895 849 2 895 849 2 895 849 2 895 849 2 895 849 2 895 851 20 270 945 EL 35 739 374 35 739 374 35 739 374 35 739 374 35 739 374 35 739 374 35 739 372 250 175 616 ES 71 665 114 71 665 114 71 665 114 71 665 114 71 665 114 71 665 114 71 665 112 501 655 796 FR 63 507 993 63 507 993 63 507 992 63 507 992 63 507 992 63 507 992 63 507 992 444 555 946 HR 4 659 164 4 659 164 4 659 164 4 659 164 4 659 164 4 659 164 4 659 165 32 614 149 IT 85 298 545 85 298 545 85 298 545 85 298 545 85 298 545 85 298 545 85 298 545 597 089 815 CY 501 756 501 756 501 756 501 756 501 756 501 756 501 756 3 512 292 LV 5 218 264 5 218 264 5 218 264 5 218 264 5 218 264 5 218 264 5 218 264 36 527 848 LT 9 820 084 9 820 084 9 820 085 9 820 084 9 820 084 9 820 084 9 820 085 68 740 590 LU 501 756 501 756 501 756 501 756 501 756 501 756 501 756 3 512 292 HU 11 941 796 11 941 796 11 941 796 11 941 796 11 941 796 11 941 796 11 941 796 83 592 572 MT 501 756 501 756 501 756 501 756 501 756 501 756 501 756 3 512 292 NL 501 756 501 756 501 756 501 756 501 756 501 756 501 756 3 512 292 AT 2 293 742 2 293 742 2 293 742 2 293 743 2 293 742 2 293 742 2 293 743 16 056 196 PL 60 210 738 60 210 738 60 210 738 60 210 738 60 210 738 60 210 738 60 210 738 421 475 166 PT 22 507 347 22 507 347 22 507 347 22 507 347 22 507 348 22 507 348 22 507 348 157 551 432 RO 56 096 337 56 096 337 56 096 337 56 096 337 56 096 337 56 096 337 56 096 337 392 674 359 SI 2 609 132 2 609 132 2 609 132 2 609 132 2 609 132 2 609 132 2 609 132 18 263 924 SK 7 010 250 7 010 250 7 010 250 7 010 250 7 010 250 7 010 250 7 010 252 49 071 752 FI 2 867 178 2 867 178 2 867 178 2 867 178 2 867 178 2 867 178 2 867 177 20 070 245 SE 1 003 512 1 003 512 1 003 512 1 003 512 1 003 512 1 003 512 1 003 512 7 024 584 UK 501 756 501 756 501 756 501 756 501 756 501 756 501 756 3 512 292 Total 485 097 840 485 097 840 485 097 840 485 097 840 485 097 840 485 097 840 485 097 840 3 395 684 880 AMOUNTS TRANSFERRED FROM THE INVESTMENT FOR GROWTH AND JOBS GOAL TO AID FOR THE MOST DEPRIVED EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 9 964 752 10 164 047 10 367 328 10 574 674 10 786 168 11 001 891 11 221 928 74 080 788 BG 14 148 425 14 431 394 14 720 022 15 014 422 15 314 710 15 621 004 15 933 427 105 183 404 CZ 3 149 166 3 212 149 3 276 392 3 341 919 3 408 758 3 476 933 3 546 470 23 411 787 DK 532 467 543 117 553 979 565 059 576 360 587 887 599 645 3 958 514 DE 10 649 353 10 862 340 11 079 587 11 301 178 11 527 202 11 757 746 11 992 901 79 170 307 EE 1 080 148 1 101 752 1 123 787 1 146 262 1 169 188 1 192 571 1 216 420 8 030 128 IE 3 073 098 3 134 560 3 197 251 3 261 197 3 326 420 3 392 949 3 460 810 22 846 285 EL 37 926 909 38 685 448 39 459 156 40 248 339 41 053 307 41 874 373 42 711 858 281 959 390 ES 76 051 593 77 572 624 79 124 076 80 706 558 82 320 690 83 967 103 85 646 443 565 389 087 FR 67 395 190 68 743 094 70 117 955 71 520 314 72 950 721 74 409 734 75 897 930 501 034 938 HR 4 944 342 5 043 229 5 144 093 5 246 975 5 351 915 5 458 953 5 568 133 36 757 640 IT 90 519 498 92 329 889 94 176 486 96 060 016 97 981 216 99 940 840 101 939 657 672 947 602 CY 532 467 543 117 553 979 565 059 576 360 587 887 599 645 3 958 514 LV 5 537 664 5 648 417 5 761 385 5 876 613 5 994 145 6 114 028 6 236 308 41 168 560 LT 10 421 152 10 629 575 10 842 167 11 059 009 11 280 189 11 505 794 11 735 910 77 473 796 LU 532 467 543 117 553 979 565 059 576 360 587 887 599 645 3 958 514 HU 12 672 729 12 926 184 13 184 708 13 448 402 13 717 369 13 991 718 14 271 552 94 212 662 MT 532 467 543 117 553 979 565 059 576 360 587 887 599 645 3 958 514 NL 532 467 543 117 553 979 565 059 576 360 587 887 599 645 3 958 514 AT 2 434 137 2 482 820 2 532 477 2 583 127 2 634 789 2 687 484 2 741 235 18 096 069 PL 63 896 117 65 174 040 66 477 520 67 807 070 69 163 212 70 546 476 71 957 405 475 021 840 PT 23 884 977 24 362 677 24 849 930 25 346 929 25 853 868 26 370 946 26 898 365 177 567 692 RO 59 529 881 60 720 479 61 934 889 63 173 586 64 437 058 65 725 799 67 040 316 442 562 008 SI 2 768 832 2 824 209 2 880 692 2 938 306 2 997 073 3 057 014 3 118 155 20 584 281 SK 7 439 334 7 588 120 7 739 883 7 894 681 8 052 574 8 213 625 8 377 900 55 306 117 FI 3 042 672 3 103 525 3 165 596 3 228 908 3 293 486 3 359 356 3 426 542 22 620 085 SE 1 064 935 1 086 234 1 107 959 1 130 117 1 152 720 1 175 774 1 199 290 7 917 029 UK 532 467 543 117 553 979 565 059 576 360 587 887 599 645 3 958 514 Total 514 789 706 525 085 508 535 587 213 546 298 956 557 224 938 568 369 433 579 736 825 3 827 092 579 ANNEX XIII URBAN INNOVATIVE ACTIONS EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total EU28 50 028 377 51 028 945 52 049 523 53 090 514 54 152 324 55 235 371 56 340 079 371 925 133 ANNEX XIV EUROPEAN TERRITORIAL COOPERATION  CROSS-BORDER COOPERATION EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 10 862 615 15 860 889 22 650 355 41 155 561 41 978 672 42 818 245 43 674 610 219 000 947 BG 6 654 813 9 716 930 13 876 392 25 213 320 25 717 587 26 231 939 26 756 577 134 167 558 CZ 14 716 434 21 487 988 30 686 207 55 756 657 56 871 790 58 009 226 59 169 411 296 697 713 DK 10 128 783 14 789 396 21 120 196 38 375 271 39 142 776 39 925 631 40 724 144 204 206 197 DE 31 085 118 45 388 483 64 817 628 117 773 246 120 128 711 122 531 285 124 981 911 626 706 382 EE 2 473 900 3 612 228 5 158 491 9 372 946 9 560 405 9 751 613 9 946 646 49 876 229 IE 7 465 395 10 900 491 15 566 595 28 284 410 28 850 099 29 427 101 30 015 643 150 509 734 EL 9 189 465 13 417 864 19 161 558 34 816 437 35 512 766 36 223 021 36 947 482 185 268 593 ES 21 326 332 31 139 333 44 468 939 80 799 798 82 415 794 84 064 109 85 745 392 429 959 697 FR 40 905 699 59 727 861 85 295 171 154 980 820 158 080 436 161 242 045 164 466 886 824 698 918 HR 6 339 456 9 256 464 13 218 817 24 018 514 24 498 884 24 988 862 25 488 639 127 809 636 IT 44 146 777 64 460 273 92 053 355 167 260 402 170 605 610 174 017 722 177 498 076 890 042 215 CY 1 461 578 2 134 103 3 047 634 5 537 532 5 648 283 5 761 248 5 876 473 29 466 851 LV 4 179 014 6 101 923 8 713 935 15 833 167 16 149 830 16 472 827 16 802 283 84 252 979 LT 4 953 742 7 233 136 10 329 376 18 768 416 19 143 784 19 526 660 19 917 193 99 872 307 LU 900 851 1 315 367 1 878 426 3 413 087 3 481 349 3 550 976 3 621 996 18 162 052 HU 15 890 653 23 202 505 33 134 647 60 205 458 61 409 567 62 637 759 63 890 514 320 371 103 MT 759 405 1 108 833 1 583 483 2 877 178 2 934 722 2 993 416 3 053 285 15 310 322 NL 15 962 042 23 306 743 33 283 506 60 475 933 61 685 452 62 919 161 64 177 544 321 810 381 AT 11 056 814 16 144 445 23 055 295 41 891 334 42 729 161 43 583 744 44 455 419 222 916 212 PL 26 943 308 39 340 878 56 181 268 102 081 030 104 122 650 106 205 103 108 329 205 543 203 442 PT 3 900 527 5 695 299 8 133 249 14 778 064 15 073 625 15 375 098 15 682 600 78 638 462 RO 18 052 826 26 359 569 37 643 134 68 397 351 69 765 298 71 160 604 72 583 816 363 962 598 SI 2 704 313 3 948 664 5 638 943 10 245 927 10 450 846 10 659 862 10 873 060 54 521 615 SK 9 972 692 14 561 480 20 794 715 37 783 873 38 539 551 39 310 342 40 096 548 201 059 201 FI 6 915 628 10 097 755 14 420 235 26 201 482 26 725 511 27 260 022 27 805 222 139 425 855 SE 15 088 981 22 031 956 31 463 031 57 168 142 58 311 505 59 477 735 60 667 290 304 208 640 UK 30 370 870 44 345 582 63 328 302 115 067 148 117 368 492 119 715 861 122 110 179 612 306 434 EU28 374 408 031 546 686 438 780 702 883 1 418 532 504 1 446 903 156 1 475 841 217 1 505 358 044 7 548 432 273 ANNEX XV EUROPEAN TERRITORIAL COOPERATION  TRANSNATIONAL COOPERATION EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 2 191 139 3 199 362 4 568 891 8 301 648 8 467 681 8 637 035 8 809 775 44 175 531 BG 1 560 014 2 277 830 3 252 886 5 910 474 6 028 684 6 149 257 6 272 243 31 451 388 CZ 2 131 372 3 112 093 4 444 265 8 075 204 8 236 708 8 401 442 8 569 471 42 970 555 DK 1 123 813 1 640 920 2 343 335 4 257 828 4 342 984 4 429 844 4 518 441 22 657 165 DE 16 799 056 24 528 899 35 028 823 63 647 163 64 920 106 66 218 508 67 542 878 338 685 433 EE 274 488 400 788 572 348 1 039 954 1 060 753 1 081 968 1 103 607 5 533 906 IE 905 677 1 322 414 1 888 492 3 431 379 3 500 006 3 570 006 3 641 406 18 259 380 EL 2 299 787 3 358 001 4 795 438 8 713 283 8 887 549 9 065 300 9 246 606 46 365 964 ES 9 304 532 13 585 877 19 401 492 35 252 395 35 957 443 36 676 592 37 410 124 187 588 455 FR 13 126 403 19 166 328 27 370 726 49 732 450 50 727 099 51 741 641 52 776 473 264 641 120 HR 907 262 1 324 725 1 891 789 3 437 370 3 506 117 3 576 240 3 647 764 18 291 267 IT 12 238 197 17 869 427 25 518 673 46 367 278 47 294 624 48 240 516 49 205 326 246 734 041 CY 162 167 236 785 338 144 614 405 626 693 639 227 652 011 3 269 432 LV 463 671 677 026 966 835 1 756 733 1 791 868 1 827 705 1 864 260 9 348 098 LT 687 161 1 003 348 1 432 842 2 603 465 2 655 534 2 708 645 2 762 817 13 853 812 LU 99 953 145 944 208 416 378 691 386 265 393 990 401 870 2 015 129 HU 2 054 474 2 999 811 4 283 921 7 783 859 7 939 536 8 098 327 8 260 293 41 420 221 MT 84 258 123 028 175 692 319 231 325 616 332 128 338 771 1 698 724 NL 3 366 181 4 915 082 7 019 049 12 753 572 13 008 643 13 268 816 13 534 193 67 865 536 AT 1 705 468 2 490 215 3 556 187 6 461 571 6 590 802 6 722 618 6 857 071 34 383 932 PL 7 803 036 11 393 489 16 270 625 29 563 630 30 154 902 30 758 000 31 373 160 157 316 842 PT 2 173 625 3 173 786 4 532 367 8 235 282 8 399 988 8 567 988 8 739 347 43 822 383 RO 4 400 834 6 425 810 9 176 465 16 673 581 17 007 053 17 347 194 17 694 138 88 725 075 SI 414 932 605 857 865 202 1 572 066 1 603 508 1 635 578 1 668 289 8 365 432 SK 1 106 498 1 615 637 2 307 231 4 192 224 4 276 069 4 361 590 4 448 822 22 308 071 FI 1 087 452 1 587 827 2 267 518 4 120 066 4 202 468 4 286 517 4 372 247 21 924 095 SE 1 887 435 2 755 912 3 935 617 7 150 994 7 294 014 7 439 894 7 588 692 38 052 558 UK 12 563 990 18 345 125 26 198 004 47 601 617 48 553 650 49 524 723 50 515 217 253 302 326 EU28 102 922 875 150 281 346 214 611 273 389 947 413 397 746 363 405 701 289 413 815 312 2 075 025 871 ANNEX XVI EUROPEAN TERRITORIAL COOPERATION (INTERREGIONAL COOPERATION) EUR, current prices 2014 2015 2016 2017 2018 2019 2020 Total EU28 28 349 477 41 394 075 59 113 361 107 408 624 109 556 796 111 747 932 113 982 891 571 553 156